Citation Nr: 1757997	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-00 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 60 percent for gouty arthritis prior to November 14, 2016.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to June 1989.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (CAVC).  An April 2017 CAVC Order remanded the matter for compliance with instructions in an April 2017 Joint Motion for Remand (JMR) by the parties.  The matter was originally before the Board on appeal from a February 2011 rating decision by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is associated with the record.  In August 2015, the Board remanded the matter for additional development.  A May 2016 Board decision, in pertinent part, denied a rating in excess of 60 percent for the gouty arthritis.  The Veteran appealed the Board decision to the CAVC, resulting in the JMR.  During the pendency of the appeal, a June 2013 rating decision awarded a temporary total rating for gouty arthritis from March 12, 2012 to July 1, 2012 (for hospitalization in excess of 21 days, pursuant to 38 C.F.R. § 4.29).  An interim (May 2017) rating decision granted a 100 percent rating for the gout, effective, November 14, 2016.  Accordingly, the periods from March 12, 2012 to July 1, 2012 and from November 14, 2016 are not for consideration in this matter.  

The May 2016 Board decision also remanded the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The May 2017 rating decision granted a TDIU rating, effective May 1, 2016 and eligibility to Dependents' Educational Assistance, effective November 14, 2016.  The Veteran filed a notice of disagreement (NOD) with these matters in October 2017, seeking earlier effective dates for both awards.  The Agency of Original Jurisdiction (AOJ) has not issued a statement of the case (SOC) in the matters, but has acknowledged receipt of the NODs, and is apparently in the process of developing evidence and responding with a SOC.  Under these circumstances, the Board finds that a remand for issuance of a SOC in accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), is not necessary.  The Veteran is advised that these matters are not fully before the Board at this time, and will be so only if he timely files a substantive appeal after SOCs are issued.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND
	
The Board finds that further development of the record is needed for a proper adjudication of the instant claim.  

Gout (and gouty arthritis) is rated under Diagnostic Code (Code) 5002 (for atrophic rheumatoid arthritis) and may be rated either as an active process or for chronic residuals.  Ratings under the active process criteria and ratings for chronic residuals may not be combined; the rating that provides for the highest rating is to be assigned.  (See Note following Code 5002.)  Under Code 5002, a 100 percent rating is warranted for gouty arthritis as an active process with constitutional manifestations associated with active joint involvement, totally incapacitating.  A 60 percent rating is warranted for a level of disability/impairment less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  38 C.F.R. § 4.71a.

On December 2010 VA examination, the Veteran was noted to have constitutional symptoms of arthritis.  He was afforded VA gout examinations again in November 2015 and December 2015.  Both examiners and a VA treatment provider, who filled out a disability benefits questionnaire (DBQ) that was received in December 2015, opined the gout was not manifested by constitutional manifestations associated with active joint involvement that are totally incapacitating.  However, in a December 2015 e-mail, another treating VA rheumatologist, who was head of the rheumatology department at the Washington VA Medical Center (VAMC), noted that the Veteran is incapacitated when he has active joint involvement and that he would have opined the gout was manifested by constitutional manifestations associated with active joint involvement that are totally incapacitating.  Accordingly, there is conflicting evidence regarding the nature of the gout and whether the symptoms amount to 'constitutional manifestations.'  That is, in large part, a medical question that requires medical expertise, and remand for a retrospective review and advisory medical opinion is necessary.  The VA physician who wrote the December 2015 e-mail suggested the terms 'totally' and 'constitutionally,' which are part of the criteria for a 100 percent rating under Code 5002, could be interpreted in different ways.  The Board notes the regulation does not define the term 'constitutional.'  It is noteworthy the criteria for a 100 percent rating are somewhat clarified in the criteria for a 60 percent rating (in that they indicate that a 100 percent rating requires a greater level of severity).  On remand, further clarification (specifically regarding the medical definition, or at least an interpretation, of the term 'constitutional manifestations' of gout is sought.

In the April 2017 JMR, the parties agreed the Board failed to consider whether separate compensable ratings were warranted for his hands, wrists, elbows, ankles, and left foot under 38 C.F.R. § 4.59.  The Board notes the Note following Code 5002 provides that for limitation of motion of an individual to be rated as a chronic residual of gout, the "limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion" (emphasis added).  The evidence of record is sparse regarding the existence, nature, and severity of any chronic residuals of the gout manifested during the period under consideration.  Given the migrating nature of the symptoms (and the lack of specificity in the allegations of when the chronic residuals appeared and for what duration) the Board is left with a fishing expedition.  On remand, the Veteran should be requested to clarify if he has received any private or other non-VA treatment for the gout and its manifestations, and any records of such treatment should be sought.  

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that complete records of any private treatment he received for gout and its manifestations prior to November 14, 2016 are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record complete records of such treatment.  If any private records sought are not received pursuant to AOJ's request, the Veteran should be advised that ultimately it is his responsibility to ensure that pertinent private treatment records are received. 

2. After the above-requested development is completed, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate VA rheumatologist for review and an advisory medical opinion.  The examiner should have available for review the 38 C.F.R. § 4.71a criteria for rating gout.  The consulting provider should review the entire record (to include this remand, postservice treatment records, and VA examination reports) and respond to the following:  

Based on the evidence in the record please opine whether is it at least as likely as not (a 50% or better probability) that the Veteran's gout was manifested by totally incapacitating constitutional manifestations associated with active joint involvement at any time from September 2008 to November 2016.  In the response, please include provide a medical definition, or at least an interpretation, of the term 'constitutional manifestations' with regard to symptoms associated with gout, identify the evidence that supports your conclusion, and include rationale with all opinions.    

3. The AOJ should then review the entire record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

